DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/28/2022 is acknowledged.  Claims 1, 6, 21, 26, 29, 31-33 have been amended.  Claims 34-35 have been added. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 21-22, 25-32, 33-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (US 2008/0001176 A1) in view of Tamaru (US 8669596 B2).
Regarding claim 1, Gopalakrishnan teaches a device (device in Fig. 7A-B of Gopalakrishnan), comprising: 
a plurality of fin structures (set 230B of fins 260 in Fig. 7B) that each protrude vertically upwards out of a substrate (205 in Fig. 7A) and each extend in a first direction (left-right direction in Fig. 7B) in a top view; and 
a gate structure (250) disposed over the fin structures, wherein the gate structure extends in a second direction (up-down direction in Fig. 7B) in the top view, the second direction being different from the first direction; 
wherein: the fin structures have a fin pitch (pitch of the fins 260) equal to a sum of: a dimension of one of the fin structures in the second direction and a distance between an adjacent pair of the fin structures in the second direction (this is definition of a pitch of a set of fin structures); 
an end segment (portion of gate 250 above the set 230B of fins 260) of the gate structure extends beyond an edge (upper side of top fin 260 of the set 230B, as viewed in Fig. 7B) of a closest one of the fin structures in the second direction; and 
the end segment is at least 4 times as long (as indicated in Fig. 7B, the end segment defined above has width W2 which is greater than 4 times the pitch of the fins) as the fin pitch in the second direction.  
But Gopalakrishnan does not teach that the end segment has a tapered profile in the top view.
Tamaru teaches a method of forming gate conductors (see Fig. 1A-B of Tamaru).  The method includes forming gate conductors (11-12 in Figs. 1A-B of Tamaru) with different tapered shape at the ends of the gate conductors in order to correct for an optical proximity effect correction (OPC).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate structures of Gopalakrishnan with tapered shape ends as according to Tamaru in order to prevent the changes in the gate lengths during processing due to OPC effect.
Regarding claim 2, Gopalakrishnan in view of Tamaru teaches all the limitations of the device of claim 1, and also teaches wherein a dimension of the end segment gradually shrinks as the end segment extends farther beyond the fin structures in the second direction (as shown in Fig. 1B of Tamaru).  
Regarding claim 3, Gopalakrishnan in view of Tamaru teaches all the limitations of the device of claim 1, and also teaches wherein the end segment has the tapered profile in the top view and is at least 4 times as long as the fin pitch in the second direction (as combined in claim 1 above).  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Tamaru as applied to claim 1 above, and further in view of Oh et al. (US 2017/0287909 A1).
Regarding claim 4, Gopalakrishnan in view of Tamaru teaches all the limitations of the device of claim 1, and also teaches wherein: 
the plurality of fin structures are first fin structures having a first pattern density (density of the fins in Fig. 7A-B of Gopalakrishnan); the gate structure is a first gate structure (the gate structure over the fins in Figs. 7A-B).
But Gopalakrishnan in view of Tamaru does not teach that the device further comprises a plurality of second fin structures having a second pattern density lower than the first pattern density and a second gate structure disposed over the second fin structures; and an end segment of the second gate structure has a different top view profile than the end segment of the first gate structure.  
Oh teaches a method of forming finFET device (Fig. 27 of Oh).  The method comprises: identifying a vacant region among active regions in the layout region (as described in [0004]-[0006] of Oh); forming a plurality of first fin structures (active fins) in the active regions, the first fin structures have a first pattern density (pattern density of the fins 111 in Fig. 27 of Oh); forming a plurality of second fin structures (dummy fins 110d in Fig. 27) in the vacant region having a second pattern density lower than the first pattern density (density of fins 110d is smaller than the first pattern density because the pitch P3 is smaller than pitch P1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dummy fin structures and gate structure among the active fin structures of Gopalakrishnan-Tamaru in Oh’s device in order to increase yields and productivity (see [0003] of Oh).
Regarding claim 5, Gopalakrishnan-Tamaru-Oh teaches all the limitations of the device of claim 4, and also teaches wherein the end segment of the second gate structure is less tapered or is shorter than the end segment of the first gate structure (as combined in claim 4 above, in each of active and dummy regions, the ends of the gate structures would alternatingly have shape a1 and a2.  The first gate structure of the first region, active region, could be identified as one with a1 profile while the second gate structure of the second region, dummy region, could be identified as one with a2 profile.  As defined, the end segment of the second gate structure is shorter than the end segment of the first gate structure).  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Tamaru as applied to claim 1 above, further in view of Phoa et al. (US 2017/0025533 A1).
Regarding claim 6, Gopalakrishnan in view of Tamaru teaches all the limitations of the device of claim 1, and also teaches wherein the gate structure is a first gate structure (right gate 250 in Fig. 7B of Gopalakrishnan), but does not teach wherein the device further comprises a plurality of active regions of planar devices disposed within the substrate and a second gate structure disposed over the active regions of planar devices; and an end segment of the second gate structure has a different top view profile than the end segment of the first gate structure.  
Phoa teaches an IC device comprising: a first gate structure (gate 261 in Fig. 2B of Phoa) over a plurality of fins (fins 121) out of a substrate (105, as viewed in Figs. 1A-1C) in a cross-sectional view (view in Figs. 1A-1C); a plurality of second active regions (doped wells 110 and region of substrate 105 directly underneath the gate 140) and a second gate structure (high voltage gate electrode 140 in Fig. 2B) disposed over the second active regions in the top view; the second active regions are embedded in, but do not protrude vertically out of, the substrate (as shown in Fig. 1C of Phoa); an end segment of the second gate structure has a different top view profile (profile is interpreted broadly to include characteristics such as shape, relative dimensions, aspect ratio…) than the end segment of the first gate structure (as viewed in Fig. 2B of Phoa, the gate 261 is more narrow than 140. So they have different profile).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the high-voltage device into Gopalakrishnan in order to handle higher voltages in the circuit.
Regarding claim 7, Gopalakrishnan in view of Tamaru teaches all the limitations of the device of claim 6, and also teaches wherein the end segment of the second gate structure is less tapered or is shorter than the end segment of the first gate structure (since the gate electrodes 261 are thinly elongated lines, they have more tapered shape than the gate 140, which has much wider profile).  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Tamaru.
Regarding claim 21, Gopalakrishnan teaches a device (device in Fig. 7A-B of Gopalakrishnan), comprising: 
a plurality of active regions (set 230B of fins 260 in Fig. 7B)  that each extend in a first direction (left-right direction in Fig. 7B) in a top view; and 
a gate structure (250) that extends in a second direction (up-down direction in Fig. 7B) in the top view, the second direction being different from the first direction;
wherein: a portion (portion of gate 250 above the set 230B of fins 260) of the gate structure extends beyond an edge (upper side of top fin 260 of the set 230B, as viewed in Fig. 7B) of a closest one (top fin 260 of the set 230B) of the active regions by a first distance in the second direction in the top view; 
the active regions have a pitch (pitch of the fins 260) that is a sum of: a dimension of one of the active regions in the second direction and a distance between an adjacent pair of the active regions in the second direction (this is definition of a pitch of a set of fin structures); and 
the first distance is at least 4 times longer than the pitch (as indicated in Fig. 7B, the end segment defined above has width W2 which is greater than 4 times the pitch of the fins).
But Gopalakrishnan does not teach that wherein a dimension of the gate structure in the first direction gradually shrinks as the gate structure extends farther out beyond the active regions.
Tamaru teaches a method of forming gate conductors (see Fig. 1A-B of Tamaru).  The method includes forming gate conductors (11-12 in Figs. 1A-B of Tamaru) with different tapered shape at the ends of the gate conductors in order to correct for an optical proximity effect correction (OPC).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate structures of Gopalakrishnan with tapered shape ends as according to Tamaru in order to prevent the changes in the gate lengths during processing due to OPC effect.
Regarding claim 22, Gopalakrishnan in view of Tamaru teaches all the limitations the device of claim 21, and also teaches wherein the active regions include fin structures (as taught in claim 21) or stacks of nano-structures, and wherein the fin structures or the stacks of nano- structures protrude vertically out of a substrate in a cross-sectional view (as shown in Fig. 7A of Gopalakrishnan).  
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Tamaru as applied to claim 21 above, further in view of Christensen et al. (US 2016/0379928 A1).
Regarding claim 25, Gopalakrishnan in view of Tamaru teaches all the limitations the device of claim 21, and also teaches wherein the gate structure is a first gate structure (as defined in claim 21 above), but does not teach wherein the device further comprises: a second gate structure that extends in the second direction, wherein a dimension of the second gate structure in the first direction gradually shrinks as the second gate structure extends farther out beyond the active regions; and a source/drain contact that extends in the second direction, wherein the source/drain contact is disposed between the first gate structure and the second gate structure, and wherein an end portion of the source/drain contact has an outwardly-protruding top view profile.  
Christensen teaches a finfet device (Fig. 2 of Christensen) comprising: a plurality of fins (215A-C) extending in a first direction and a gate structure (205) crossing over the plurality of fins in a second direction; source/drain contact (210A/B) extending in the second direction, wherein an end portion (upper portion of the contact 210B from the upper sidewall of fin 215A as viewed in Fig. 2 of Christensen) of the source/drain contact has an outwardly-protruding (as written, the term “outwardly-protruding” is interpreted as a shape with no concave shape, and all convex. As such, the end portion of contact 210B has an outwardly-protruding shape) top view profile.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D contact as disclosed in Christensen.  Making the corner/end profile of the S/D contacts have the same shape as the gate structure would simplify the manufacturing process.
As incorporated, the S/D contacts would be between two gate structures, for example see Figs. 7A-B of Gopalakrishnan. 
Regarding claim 26, Gopalakrishnan-Tamaru-Christensen teaches all the limitations the device of claim 25, and also wherein the first gate structure or the second gate structure is substantially longer than the source/drain contact in the second direction (see Fig. 2 of Christensen).  
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Tamaru as applied to claim 21 above, further in view of Oh.
Regarding claim 27, Gopalakrishnan in view of Tamaru teaches all the limitations the device of claim 21, and also teaches wherein: the active regions are first active regions (fins 210 of Gopalakrishnan); the gate structure is a first gate structure (a gate over the first fins 210).  
But Gopalakrishnan in view of Tamaru does not teach the device further comprises a plurality of second active regions and a second gate structure disposed over the second active regions; the second active regions have greater spacings therebetween than the first active regions; and an end segment of the second gate structure has a different top view profile than the end segment of the first gate structure.  
Oh teaches a method of forming finFET device (Fig. 27 of Oh).  The method comprises: forming a first active and a second regions in the layout region (two active regions where active fins 111 and 110c are located); forming a plurality of first fin structures (active fins 111) in the first active regions, the first fin structures have a first pattern density (pattern density of the fins 111 in Fig. 27 of Oh); forming a plurality of second fin structures (active fins 110c in Fig. 27) in the vacant region having a second pattern density lower than the first pattern density (density of fins 110c is smaller than the first pattern density because the pitch P3 is smaller than pitch P1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin structures and gate structure with different pitches in different active regions as disclosed in Oh’s device.  This allows the flexibility in applications of the device (for example, large pitch fins device are more suitable for higher current capacity application).
Regarding claim 28, Gopalakrishnan-Tamaru-Oh teaches all the limitations the device of claim 27, and also teaches wherein: an end segment of the first gate structure is more tapered than an end segment of the second gate structure; or the first gate structure is longer than the second gate structure in the second direction (as combined in claim 27 above, in each of active and dummy regions, the ends of the gate structures would alternatingly have shape a1 and a2.  The first gate structure of the first active region could be identified as one with a1 profile while the second gate structure of the second region could be identified as one with a2 profile.  As defined, the end segment of the second gate structure is shorter than the end segment of the first gate structure).  
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Tamaru as applied to claim 21 above, further in view of Phoa et al. (US 2017/0025533 A1).
Regarding claim 29, Gopalakrishnan in view of Tamaru teaches all the limitations of the device of claim 21, and also teaches wherein: the gate structure is a first gate structure (right gate 250 in Fig. 7B of Gopalakrishnan); the active regions are first active regions (fins in the group 230B) that protrude vertically out of a substrate (substrate 205-200 in Figs. 7A-B of Gopalakrishnan) in a cross-sectional view.
But Gopalakrishnan in view of Tamaru does not teach the device further comprises a plurality of second active regions and a second gate structure disposed over the second active regions in the top view; the second active regions are embedded in, but do not protrude vertically out of, the substrate; and an end segment of the second gate structure has a different top view profile than the end segment of the first gate structure.  
Phoa teaches an IC device comprising: a first gate structure (gate 261 in Fig. 2B of Phoa) over a plurality of fins (fins 121) out of a substrate (105, as viewed in Figs. 1A-1C) in a cross-sectional view (view in Figs. 1A-1C); a plurality of second active regions (doped wells 110 and region of substrate 105 directly underneath the gate 140) and a second gate structure (high voltage gate electrode 140 in Fig. 2B) disposed over the second active regions in the top view; the second active regions are embedded in, but do not protrude vertically out of, the substrate (as shown in Fig. 1C of Phoa); an end segment of the second gate structure has a different top view profile (profile is interpreted broadly to include characteristics such as shape, relative dimensions, aspect ratio…) than the end segment of the first gate structure (as viewed in Fig. 2B of Phoa, the gate 261 is more narrow than 140. So they have different profile).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the high-voltage device into Gopalakrishnan in order to handle higher voltages in the circuit.
Regarding claim 30, Gopalakrishnan-Tamaru-Phoa teaches all the limitations of the device of claim 29, and also teaches wherein: an end segment of the first gate structure is more tapered than an end segment of the second gate structure (since the gate electrodes 261 are thinly elongated lines, they have more tapered shape than the gate 140, which has much wider profile); or the first gate structure is longer than the second gate structure in the second direction.  

Claims 31, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan in view of Oh and Tamaru.
Regarding claim 31, Gopalakrishnan teaches a device (device in Fig. 7A-B of Gopalakrishnan), comprising: 
a plurality of first active regions (set 230B of fins 260 in Fig. 7B) that each extend in a first direction (left-right direction in Fig. 7B) in a top view, the active regions have a first pattern density (density of set 230B) and a first pitch (pitch between fins 260); and 
a first gate structure (right gate 250) that spans across the first active regions in a second direction (up-down direction) in the top view, the second direction being different from the first direction;
a first end segment (portion of gate 250 above the set 230B of fins 260) of the first gate structure extends beyond an outermost one (top fin 260 of set 230B) of the first active regions by a first distance (length of end segment of 250); and 
the first distance is greater than 4 times of the first pitch (as indicated in Fig. 7B, the end segment defined above has width W2 which is greater than 4 times the pitch of the fins).
But Gopalakrishnan does not teach that the device comprising: a plurality of second active regions that each extend in the first direction, the second active regions have a second pattern density less than the first pattern density; and a second gate structure that spans across the second active regions in the second direction; wherein: a first end segment of the first gate structure has a more inwardly tapered top view profile than a second end segment of the second gate structure.
Oh teaches a method of forming finFET device (Fig. 27 of Oh).  The method comprises: forming a first active and a second regions in the layout region (two active regions where active fins 111 and 110c are located); forming a plurality of first fin structures (active fins 111) in the first active regions, the first fin structures have a first pattern density (pattern density of the fins 111 in Fig. 27 of Oh); forming a plurality of second fin structures (active fins 110c in Fig. 27) in the vacant region having a second pattern density lower than the first pattern density (density of fins 110c is smaller than the first pattern density because the pitch P3 is smaller than pitch P1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin structures and gate structure with different pitches in different active regions as disclosed in Oh’s device.  This allows the flexibility in applications of the device (for example, large pitch fins device are more suitable for higher current capacity application).
But Gopalakrishnan in view of Oh does not teach that wherein: a first end segment of the first gate structure has a more inwardly tapered top view profile than a second end segment of the second gate structure.
Tamaru teaches a method of forming gate conductors (see Fig. 1A-B of Tamaru).  The method includes forming gate conductors (11-12 in Figs. 1A-B of Tamaru) with different tapered shape at the ends of the gate conductors in order to correct for an optical proximity effect correction (OPC).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate structures of Gopalakrishnan with tapered shape ends as according to Tamaru in order to prevent the changes in the gate lengths during processing due to OPC effect.
As incorporated, in each active regions, the end segments of the gate structures would alternatingly have shape a1 and a2.  The first gate structure of the first active region is one with the shape a1 while the second gate structure of the second active region is one with the shape a2.  As defined, the first end segment of the first gate structure has a more inwardly tapered top view profile than a second end segment of the second gate structure.
Regarding claim 33, Gopalakrishnan-Oh-Tamaru teaches all the limitations of the device of claim 31, and also teaches wherein the second end segment has an outwardly-protruding top view profile (as defined in claim 31 above).  
Regarding claim 34, Gopalakrishnan-Oh-Tamaru teaches all the limitations of the device of claim 31, and also teaches the first gate structure is longer than the second gate structure in the second direction (as shown in Fig. 1B of Tamaru the a1 shape extends out further than the a2 shape).  
Regarding claim 35, Gopalakrishnan-Oh-Tamaru teaches all the limitations of the device of claim 31, and also teaches wherein the first gate structure, but not the second gate structure, is a part of a FinFET device (the FinFET device is defined as the device formed in the first active region.  So the fins in the second active region, as combined in claim 31 above, is not part of this FinFET device) or a part of a gate-all-around (GAA) device.

Allowable Subject Matter
Claim 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 32, the prior art of record does not disclose or fairly suggest the device of claim 31 with the following limitation “the second active regions have a second pitch; the second end segment extends beyond an outermost one of the second active regions by a second distance; and the second distance is less than 3 times of the second pitch”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822